1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                          2:14-cr-00315-JCM-VCF
      vs.                                                  ORDER
9     TERRY RAWSTERN,
10                          Defendant.

11

12          Before the court is Terry Rawstern’s Motion to File Objections to the Presentence Investigation
13   Report Under Seal (ECF NO. 121).
14          Under LCR 47-3, the failure of an opposing party to include points and authorities in response to
15   any motion constitutes a consent to granting the motion. No opposition has been filed and the time to file
16   an opposition has passed. Here, it would seem as though the government has consented to the granting of
17   the instant motion.
18          Accordingly, and good cause appearing,
19          IT IS HEREBY ORDERED THAT Terry Rawstern’s Motion to File Objections to the Presentence
20   Investigation Report Under Seal (ECF NO. 121) is GRANTED.
21

22          DATED this 10th day of December, 2018.
                                                                 _________________________
23
                                                                 CAM FERENBACH
24
                                                                 UNITED STATES MAGISTRATE JUDGE

25
